Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1 - 30 are presenting for examining.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
 
Claims 1 - 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 28 of copending Application No. 15/271,597 (US Patent publ. No. 2017/0082592 A1 - “Morrow et al”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious over the above cited claims of (“Morrow”), which inter alia include:”
For instance , as for independent claim 1, see comparison Table below:
Instant Application:
1.  A system to measure one or more characteristics of a liquid within a water distribution system at a dry barrel fire hydrant, the system comprising: a valve of the dry barrel fire hydrant, wherein the valve controls flow of water from the water distribution system to a barrel of the dry barrel fire hydrant, the valve comprising: a valve plate including an exposed surface that is exposed to the water from the water distribution system while the valve is closed; and a valve seat located at the valve plate opposite the exposed surface of the valve plate, wherein the valve seat seals the valve to prevent the flow of water from the water distribution system to the barrel of the dry barrel fire hydrant while the valve is closed, and wherein the valve seat is not sealed when the valve is open such that water flows from the water distribution system to the barrel of the dry barrel fire hydrant; a remote measurement device located at the exposed surface of the valve plate, wherein the remote measurement device comprises at least one sensor capable of measuring information representative of the one or more characteristics of the liquid; 
Co-pending Application 2017/0082592
1.  A system for measuring a one or more characteristics of a liquid at a valve of a fire hydrant, comprising: a valve plate having a sealing surface and an exposed surface; and a remote measurement device located at the exposed surface of the valve plate, wherein the remote measurement device comprises: at least one sensor capable of measuring the one or more characteristics of the liquid; a communication interface configured to transmit information representative of the one or more characteristics.

a communication network device located within an above-ground component of the dry barrel fire hydrant, the communication network device comprising: a processor coupled to the remote measurement device to receive the information representative of the one or more characteristics, wherein the processor is configured to identify a warning based on the information representative of the one or more characteristics and to 

(the obvious rejection here is the increase of elements)
 





The same analysis and comparison can be done similar for claims 2 - 30 with claims 2 -28 and of (“Morrow”). For example;   Claims 2 = 2, 3 = 3, 4 = 6, (5, 6 and 7) = 7, (9 and 10) = 9, 14 = 10, 19 = 13, 20 = 6, (29 and 30) = 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 USC 102 and103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis forthe rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationalesupporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejectionsset forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed inventionis not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness ornonobviousness. 
This application currently names joint inventors. In considering patentability of the claims theexaminer presumes that the subject matter of the various claims was commonly owned as of the effectivefiling date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of theobligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was notcommonly owned as of the effective filing date of the later invention in order for the examiner to considerthe applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the laterinvention.
Claims 1 - 4, 8 - 13, 19, 25, 26, 29 and 30 are rejected under 35 USC 103 as being unpatentable over Fleury, JR. et al; (US PGPUB 2013/0206241 A1; hereinafter "Fleury, JR."), in view of Burkhart et al; (USPUB 2010/0065287 A1; hereinafter "Burkhart") in further view of Kaplan (US PG PUB 2002/0023220 A1).
 	Regarding Claims 1 and 30; Fleury, JR teaches a system to measure one or more characteristics of a liquid within a water distribution system at a dry barrel fire hydrant (title), the system comprising:
 A valve (figure 1 fluid valve 14) of the dry barrel (figure 1 the barrels 17 and 18) fire hydrant (title, figure 1 a standard fire hydrant 10, also see paragraph 0025), wherein the valve (14) to a barrel (17 and 18) of the dry barrel (17 and 18) fire hydrant (10), the valve (14) comprising: 
a valve (14) plate including an exposed surface (abstract, figures 1 and 3 also see paragraphs 0024 and 0039), that is exposed to the water (figures 1 and 2 paragraphs 0023 - 0025) while the valve is closed (figure 7 also see paragraph 0046); to the barrel (17 and 18) of the dry barrel (17 and 18) fire hydrant (100) while the valve is closed (figure 2 the top stop 144, also see paragraph 0029 “ the top stop 144 is coupled to the stem 110, the biasing element 146 biases the flushable hydrant 100 to the closed position”), and wherein the valve seat is not sealed when the valve is open (figure 1 also see paragraph 0025 “ an operating nut 31 attached to the stem 12 is actuated to open the valve 14, thereby allowing 
a remote measurement device located at the exposed surface of the valve plate [paragraphs 0022 and 0037], wherein the remote measurement device comprises at least one sensor (figures 3 and 10 sensor 335, also see paragraph 0068) capable of measuring information representative of the one or more characteristics of the liquid [see paragraphs 0023, 0068 and 0074]; 
a communication network device located within an above-ground component of the dry barrel (17 and 18) fire hydrant (100), the communication network device comprising (figures 6 and 9 also see paragraphs 0055 and 0062): a processor (figure 9 microcontroller 910, also see paragraphs 0037 and 0064), coupled to the remote measurement device (figure 3 and 10 also see paragraph 0037) to receive the information representative of the one or more characteristics, wherein the processor (910) is configured to identify and 
a wireless communication interface (figure 9 also see paragraphs 0038 and 0055), configured to communicate via a wireless communication network using a wireless communication protocol (figure 9), wherein the processor (910) is further configured to cause the wireless communication (figure 9)-25-MCG Dkt. No.: 16141-0020B interface the wireless communication network (figure 9 also see paragraph 0055 “The control circuit 900 is configured to be connected to a communication device (e.g., a communication circuit board) that can receive a wireless signal from a wireless network); and 
To the remote measurement device [paragraphs 0022 and 0037], and the processor (910), the barrel (17 and 18) of the dry barrel (17 and 18) fire hydrant (100), and wherein the processor (910) 
Fleury, JR does not explicitly teach, controls flow of water; from the water distribution system, from the water distribution system, a valve seat located at the valve plate opposite the exposed surface of the valve plate, wherein the valve seat seals the valve to prevent the flow of water from the water distribution system to the barrel of the dry barrel fire hydrant while the valve is closed, and wherein the valve seat is not sealed when the valve is open such that water flows from the water distribution system to the barrel of the dry barrel fire hydrant; a warning based on the information representative of the one or more characteristics and to generate a warning message based on the warning; to transmit the warning message to, 
However, Burkhart teaches, controls flow of water (figure 1 A key valve 7 is used to control flow of water, also see paragraph 0085); from the water distribution system (figure 1 provides pressurized water, also see paragraphs 0027 and 0055), from the water distribution system (figure 1), a valve seat located at the valve plate opposite the exposed surface of the valve plate (figure 1 A check valve 17, also see paragraph 0085 “A check valve 17 positioned near the fire department connection 15 prevents backflow into the system”), wherein the valve (17) seat seals the valve to prevent the flow of water from the water distribution system [figure 1 also see paragraph 0085]; a warning based on the information representative of the one or more characteristics and to generate a warning message based on the warning; to transmit the warning message to (figure 1 An alarm test valve 33, also see paragraph 0085), 

However, Kaplan teaches, a wired interface coupled wherein the wired interface is located at least partially within receives the information representative of the one or more characteristics via the wired interface (figures 3 and 4 also see paragraphs 0077).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Kaplan’s wire configuration within Fleury, JR in view of Burkhart’s system in order to managing distribution of the secret keys to a large number of recipients, and ensuring that the keys remain secret over any length of time, can be a difficult and intractable problem.
Regarding Claim 2; Fleury, JR teaches (figures 6 and 9 also see paragraphs 0055 and 0062), wherein the remote measurement device is fixedly attached to an exterior of the exposed surface of the valve plate (figure 2 valve 520).  
Regarding Claim 3; Fleury, JR teaches (figure 8 and 9 also see paragraph 0047), wherein the remote measurement device is at least partially located within a cavity of the valve plate (figure 2 valve 520).  
Regarding Claim 4; Fleury, JR teaches, wherein the at least one sensor comprises a pressure sensor (figure 3 sensor 335 also see paragraph 0036), wherein the one or more characteristics comprises water pressure, wherein the information representative of the one or more characteristics comprises a plurality of pressure values, and wherein the warning is based on the plurality of pressure values (figure 1 also see paragraphs 0023 and 0025).  
Regarding Claim 8; Fleury, JR teaches, wherein the processor is further configured to determine trend data or statistics based on the information representative of the one or more characteristics (figure 9 also see paragraphs 0037 and 0064).  
 Regarding Claim 9; Fleury, JR teaches, wherein the communication network device is located proximate to or within a bonnet (figure 7 bonnet 170) of the fire hydrant (figure 2 also see paragraphs 0033 and 0055).  
Regarding Claim 10; Fleury, JR teaches, wherein the communication network device is located proximate to or within a cap of the fire hydrant (figures 1, 2 and 7 also see paragraphs 0025 and 0033).  
Regarding Claim 11; Fleury, JR teaches, further comprising a battery (figure 5 a battery 510 also see paragraph 0043) configured to provide power [paragraph 0066] to the remote measurement device (335), the processor (910), and the wireless communication interface (figure 9), wherein the system is configured to enter a sleep mode (figure 10 entering a sleep mode step 1034 and figure 11 sleep mode state step 1102 ) in which reduced power is consumed by the wireless communication interface and the processor (figure 9, microprocessor 910) .  
Regarding Claim 12; Fleury, JR teaches, wherein the processor is configured to provide power to the at least one sensor on a periodic basis to measure the information representative of the one or more characteristics of the liquid (figure 5 also see paragraphs 0043 and 0058).   
Regarding Claim 13; Fleury, JR teaches, further comprising a memory, and wherein the processor is configured to store the measured information representative of the one or more characteristics of the liquid in the memory (figure 3 also see paragraph 0038).  
 Regarding Claim 19; Fleury, JR teaches, wherein the at least one sensor is located within a channel of the valve plate, within a reservoir of the valve plate, within a channel of the remote measurement device, or within a reservoir of the remote measurement device (figures 2 and 3 also see paragraphs 0032 and 0036).  
 Regarding Claim 25; Fleury, JR teaches, wherein the wireless communication system communicates with a central monitoring system via the wireless communication system to provide the information representative of the one or more characteristics to the central monitoring system over time (figure 9 the microcontroller 910 may be configured to monitor various conditions and provide logic and timing functionality, also see paragraph 0064).  
Regarding Claim 26; Fleury, JR teaches, wherein the central monitoring system is configured to identify a location within a water distribution system where the one or more characteristics do not comply with requirements based on the received information representative of the one or more characteristics over time (figure 10 also see paragraphs 0022 and 0068).  
Regarding Claim 29; Fleury, JR does teach a method (figure 10 also see paragraph 0067) for measuring one or more characteristics of a liquid within a water distribution system at a dry barrel fire hydrant (title), the method comprising:
 -29-MCG Dkt. No.: 16141-0020B receiving, at a remote measurement device comprising at least one sensor (figures 3 and 10 sensor 335, also see paragraph 0068) capable of measuring information representative of the one or more characteristics of the liquid [see paragraphs 0023, 0068 and 0074], wherein the remote measurement device is located at an exposed surface [paragraphs 0022 and 0037], of a valve plate of a valve (figure 1 fluid valve 14), wherein the exposed surface is exposed to the water (figures 1 and 2 paragraphs 0023 - 0025) while the valve (14) is closed (figure 7 also see paragraph 0046), 
 Measuring, by the at least one sensor (335), the information representative of the one or more characteristics of the liquid [see paragraphs 0023, 0068 and 0074];
 providing, by the remote measurement device (335) via, the information representative of the one or more characteristics of the liquid [see paragraphs 0023, 0068 and 0074]; to a processor associated with a communication network device (figure 9 microcontroller 910, also see paragraphs 0037 and 0064), wherein the communication network device is located within an above-ground component of the dry barrel fire hydrant (figure 1 also see paragraph 0025 “ an operating nut 31 attached to the stem 12 is actuated to open the valve 14, thereby allowing water to flow into the lower barrel 17 and the upper barrel 18”) and the barrel (17 and 18) of the dry barrel (17 and 18) fire hydrant (100);

 generating, by the processor (910), and transmitting (figure 6 also see paragraph 0047, “sensor 335 sends a signal to the gas intake”), by the processor (910) to a wireless communication network via a wireless communication interface of the communication network device (910), to the barrel (17 and 18) of the dry barrel (17 and 18) fire hydrant (100) while the valve (100) is closed, and to the barrel of the dry barrel fire hydrant (100);
Fleury, JR does not explicitly teach; water from the water distribution system, wherein a valve seat is located at the valve plate opposite the exposed surface of the valve plate and valve seat seals the valve to prevent the flow of water from the water distribution system; wherein the valve seat is not sealed when the valve is open such that water flows from the water distribution system a warning based on the warning message 
However, Burkhart teaches, water from the water distribution system (figure 1 provides pressurized water, also see paragraphs 0027 and 0055), wherein a valve seat is located at the valve plate opposite the exposed surface of the valve plate (figure 1 A check valve 17, also see paragraph 0085 “A check valve 17 positioned near the fire department connection 15 prevents backflow into the system”), and valve seat seals the valve to prevent the flow of water from the water distribution system [figure 1 also see paragraph 0085]; wherein the valve (14) seat is not sealed when the valve is open such that water flows from the water distribution system [see paragraphs 0055 and 0093], a warning based on the warning message (figure 1 An alarm test valve 33, also see paragraph 0085).
Fleury, JR in view of Burkhart do not explicitly teach, a wired interface, wherein the wired interface is located at least partially within.
However, Kaplan teaches, a wired interface, wherein the wired interface is located at least partially within (figures 3 and 4 also see paragraphs 0077).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Kaplan’s wire configuration within Fleury, JR in view of Burkhart’s system in order to managing distribution of the secret keys to a large number of recipients, and ensuring that the keys remain secret over any length of time, can be a difficult and intractable problem.

Claims 5 and 6, 7, 14 -18, 20 - 24, 27 and 28 are rejected under 35 USC 103 as being unpatentable over Fleury, JR. et al; (US PGPUB 2013/0206241 A1; hereinafter "Fleury, JR."), in view of Burkhart et al; (USPUB 2010/0065287 A1; hereinafter "Burkhart").
Regarding Claim 5; Fleury, JR does not explicitly teach, wherein the warning is based on one or more of the plurality of pressure values reaching a pressure threshold.
  However, Burkhart teaches wherein the warning is based on one or more of the plurality of pressure values reaching a pressure threshold [paragraphs 0037 and 0062].

Regarding Claim 6; Fleury, JR does not explicitly teach, wherein the warning is based on a plurality of consecutive pressure values of the plurality of pressure values reaching the threshold. 
 However, Burkhart teaches, wherein the warning is based on a plurality of consecutive pressure values of the plurality of pressure values reaching the threshold [paragraphs 0037 and 0062].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s warning within Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.    
Regarding Claim 7; Fleury, JR does not explicitly teach, wherein the warning is based on a rate of change of the plurality of pressure values exceeding a threshold rate of change. 
 However, Burkhart teaches, wherein the warning is based on a rate of change of the plurality of pressure values exceeding a threshold rate of change [paragraph 0074].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s pressure rate change within Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.      
Regarding Claim 14; Fleury, JR does not explicitly teach, wherein the processor is configured to wake the wireless communication interface based on the warning.
  However, Burkhart teaches, wherein the processor is configured to wake the wireless communication interface based on the warning (figures 1 and 2 also see paragraphs 0085 and 0094).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s alarming within Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.       
Regarding Claim 15; Fleury, JR does teaches; wherein the wireless communication interface wakes on a periodic basis that is less frequent than the waking of the at least one sensor (335), and wherein the waking of the wireless communication interface in response to the -27-MCG Dkt. No.: 16141-0020B warning occurs before the next periodic wake time for the wireless communication interface (figures 9 and 11 also see paragraphs 0058 and 0072).  
Regarding Claim 16; Fleury, JR does not explicitly teach, wherein the at least one sensor, the wireless communication interface, and the processor remain in the awake mode based on the warning.  
However, Burkhart teaches, wherein the at least one sensor, the wireless communication interface, and the processor remain in the awake mode based on the warning [see paragraphs 0082 and 0092].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s alarming within Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.          
Regarding Claim 17; Fleury, JR does not explicitly teach, wherein the processor is configured to receive a wake up message via the wireless communication network, wherein the wake up message causes the processor to schedule one or more wake up times for the processor and the wireless communication interface.  
However, Burkhart teaches, wherein the processor is configured to receive a wake up message via the wireless communication network, wherein the wake up message causes the processor to schedule one or more wake up times for the processor and the wireless communication interface (figure 11 also see paragraphs 0058, 0072 and 0073).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s alarming schedule Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.          
Regarding Claim 18; Fleury, JR does not explicitly teach, wherein the processor is configured to receive a message via the wireless communication network, wherein the message causes the processor to modify a monitoring frequency for the remote measurement device.  
However, Burkhart teaches, wherein the processor is configured to receive a message via the wireless communication network, wherein the message causes the processor to modify a monitoring frequency for the remote measurement device (figures 6 and 11 also see paragraphs 0047 and 0064).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s monitoring Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.           
Regarding Claims 20 and 27; Fleury, JR does not explicitly teach, wherein the one or more characteristics are one of temperature, acoustic data, material content, biological content, or chemical content.  
However, Burkhart teaches, wherein the one or more characteristics are one of temperature, acoustic data, material content, biological content, or chemical content [see paragraphs 0037 and 0063].   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s characteristics Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.           
Regarding Claim 21; Fleury, JR does not explicitly teach, wherein the warning is based on a comparison of the information representative of the one or more characteristics to a threshold.  
However, Burkhart teaches, wherein the warning is based on a comparison of the information representative of the one or more characteristics to a threshold [see paragraphs 0050 and 0084].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s comparison Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.            
Regarding Claim 22; Fleury, JR does not explicitly teach, wherein the information representative of the one or more characteristics comprises a plurality of measurements of the one or more 
However, Burkhart teaches, wherein the information representative of the one or more characteristics comprises a plurality of measurements of the one or more characteristics over time, and wherein the threshold comprises a threshold rate of change for the one or more characteristics (figure 1 also see paragraph 0085).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s plurality of measurements Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.             
Regarding Claim 23; Fleury, JR does not explicitly teach, wherein the remote measurement device has an initial monitoring frequency for the one or more characteristics, and wherein the processor is configured to increase the monitoring frequency from the initial monitoring frequency in response to the warning.  
However, Burkhart teaches, wherein the remote measurement device has an initial monitoring frequency for the one or more characteristics, and wherein the processor is configured to increase the monitoring frequency from the initial monitoring frequency in response to the warning (figure 1 also see paragraphs 0060 and 0085).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s plurality of measurements Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.              
Regarding Claim 24; Fleury, JR does not explicitly teach, wherein the warning is based on a comparison of the information representative of the one or more characteristics to a threshold, and wherein the processor is configured to receive an update to the threshold via the wireless communication interface.  
However, Burkhart teaches, wherein the warning is based on a comparison of the information representative of the one or more characteristics to a threshold [see paragraphs 0050 and 0084], and wherein the processor is configured to receive an update to the threshold via the wireless communication interface (figure 11 also see paragraphs 0058, 0072 and 0073).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s plurality of measurements Fleury, JR’s system in order to reduce corrosion of the fire sprinkler system and deterioration of the fire protection system's performance.               
Regarding Claim 28; Fleury, JR does not explicitly teach, wherein the central monitoring system is configured to identify corrective action for the water distribution system based on the determination that the one or more characteristics do not comply with requirements.
  However, Burkhart teaches, wherein the central monitoring system is configured to identify corrective action for the water distribution system based on the determination that the one or more characteristics do not comply with requirements [see paragraphs 0066 and 0084].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856